Kellogg, J. (dissenting):
It is urged that the employer was storing only his own goods and .was not engaged in the business of storage, and that the statute contemplates a warehousing business or storage business carried on for the storage of goods of others for hire. We think this is too narrow a construction of the law. If the employer has a large storage warehouse and was receiving-heavy packages of merchandise which were to be moved from time to time by his employees, the risk to them is the same whether he is storing the goods for himself or for others. The statute is a beneficial one, intended to throw upon the business the risks incident to and resulting from it, and the liability ought not to depend upon the question whether the goods in storage were the goods of the employer or the goods of others. In the same group is the operation of grain elevators. It is immaterial whose grain is being elevated, whether the elevator is used for the grain of the employer or of another. The nature of the hazard is the important thing.
G-roup 10 of section 2 of the Workmen’s Compensation Law (Consol. Laws, chap. 67; Laws of 1914, chap. 41) is “Long-shore work, including the loading or unloading of cargoes or parts of cargoes of grain, coal, ore, freight, general merchandise, lumber or other products or. materials, or moving or handling the same on any dock, platform or place, or in any warehouse or other place of storage.” This group gives color to the construction we have taken of group 29 of section 2. It is the handling of the cargoes, or parts of cargoes, the moving of heavy merchandise, that is deemed a hazardous business.
*745While the employer did not receive compensation for storage of his own goods, he was storing his goods for profit and was operating the warehouse part of his business in order that his profits might be enhanced. Whenever he received an order he had the goods in his storehouse with which to* fill it. The operation of the storehouse was a necessary part of his business, and the storehouse was maintained by him for profit. Apparently the claimant’s employment was in receiving, shipping and handling the produce in the warehouse for storage.
We, therefore, conclude that the question submitted to the court should be answered in the affirmative.
Howard, J., concurred.
Question certified answered in the negative.